Citation Nr: 1808202	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder and post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for neuropathy of all extremities.  

4.  Entitlement to service connection for radiculopathy of the upper extremities and the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound (SMC A&A/HB).
ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1979 to July 1983 and in the Marines from March 1986 to February 1990.  The Veteran died in March 2011.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision was issued after the Veteran's death.  The appellant, the Veteran's surviving spouse, was substituted for the Veteran and appealed the 2012 decision.

In April 2015, the Board denied entitlement to service connection for a cervical disability, hypertension, diabetes mellitus, metastatic skeletal disease, GERD, and entitlement to service connection for the cause of the Veteran's death.  The issues remaining on appeal were remanded for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran did not engage in combat with an enemy in Vietnam.

2. The Veteran's low back disability did not begin during active service, and was not caused or aggravated by any incident of his active service.

3. The preponderance of the evidence reflects that the Veteran did not have an acquired psychiatric disorder due to any incident of his active duty service.

4. The Veteran's acquired psychiatric disorder was not caused or aggravated by any service-connected disability. 

5. The Veteran did not have a diagnosis of radiculopathy of the upper extremities or the right lower extremity during the period on appeal.  

6. The Veteran's peripheral neuropathy of the upper and lower extremities did not begin during active service, and was not caused or aggravated by any incident of his active service. 

7. The Veteran's peripheral neuropathy of the upper and lower extremities was not caused or aggravated by any service-connected disability.

8. The Veteran did not meet the schedular criteria for a TDIU and he was not rendered unemployable due to a service-connected disability. 

9. The Veteran was not service-connected for any disabilities, and is not eligible for special monthly compensation based on the need for aid and attendance of another or being housebound.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for an acquired psychiatric disorder, including as secondary to service-connected disability, have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for radiculopathy of the upper extremities and right lower extremity, including as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4. The criteria for service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5. The criteria for entitlement to a TDIU are not met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a); 4.16(b) (2017).

6. The criteria for special monthly compensation based on the need for aid and attendance of another or being housebound has not been met. 38 U.S.C. §§ 1114, 5107 (2014); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303, 3.304 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Where a Veteran served for ninety (90) days or more during a period of war, and arthritis or an organic disease of the nervous system (such as peripheral neuropathy) or osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§  3.307 , 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303, 3.304 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. §  3.310 (a). "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record. 

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Low Back Disability

In September 2006 and December 2010, the Veteran asserted that he developed a low back disability as a result of his active service.  In 2006, the Veteran indicated that his back condition was a result of his service as an airborne (or paratrooper) in the Army and the Marines.  

The Veteran's service treatment records report that the Veteran sought treatment for complaints of low back complaints multiple times during service.  In May 1981, he reported symptoms of a sore tailbone after a parachute jump on April 28, 1981.  He was noted to have slight swelling in lower lumbar region of back with discoloration and tenderness on palpation.  He was placed on profile for ten days following his complaint.  In October 1987, the Veteran reported feeling sharp pain in low back while running outside.  In March 1989, the Veteran was diagnosed with "lower back syndrome" based upon low back pain that began without known trauma or heavy lifting; however, the condition was reported to be resolving after a follow up visit two days later.  The Veteran's examinations in December 1985 (upon entrance into his second period of service) and in February 1990 (at separation from service) did not provide a diagnosis of a low back condition and were silent for reports of lower back symptoms.  

In January 2007, the Veteran was seen regarding his low back complaints at a VA examination.  The Veteran reported that his low back pain began in 1980 or 1981 after falling on tailbone while landing on a parachute landing site. He stated that he had treatment for several days and was given Tylenol.  He also reported that on more than one occasion in the Marines (his second period of service) his back would lock due to recurrent back pain.  The Veteran stated that after his period of service he had a CT scan of the lumbar spine done at the PRSI fund due to a job related injury to his lower back and that found discogenic disease. 

In 2010, a medical opinion completed by N.O., M.D. was provided that stated that the Veteran started having back problems while on active service and that these problems continued to get worse with time. "While on active service, the Veteran injured his back as a result of his duties as an infantryman and machine gunner; he used to lift and move heavy equipment and arms.  He also injured his back with his jumps as an airborne.  Continuous bending, carrying, and lifting heavy weight as the landings from jumps can put a lot of strain on the back area causing continuous spasm and inflammatory chances which in the long term can cause degenerative changes to the column area.  These problems cause at the same time bad posture, loss of correct alignment and loss of curvature of the cervical, thoracic, and lumbar lordosis, putting more stress on one side of the vertebrae than the other and by consequence the patient could present disc bulging and herniation; also radiculopathy and neuropathy.  It is more probable than not that his back problem, as well as his nervous problem are service connected secondary to his duties while on active service."  The opinion did not state what medical records were reviewed in conjunction with the report.  

In April 2016, the appellant stated that the Veteran "served in both the Army and the Marine Corps, that he participated in combat operations in Vietnam, and that because of his actions in Vietnam he suffered many disabilities."

In May 2016, a VA medical opinion was obtained regarding the etiology of his low back disabilities.  Upon review of the Veteran's claims file, the physician opined that it was less likely than not that any low back disability, including any disc disease or arthritis, was incurred during active service, including due repeated parachute jumps or other physical stresses; and that it was less likely than not that any low back disability, including any arthritis, manifested within one year of discharge from active service in February 1990.  The physician stated that, although the Veteran was seen on multiple occasions for low back pain during service, there was no evidence of any ongoing low back pain, or a condition following treatment.  The physician noted that the Veteran's discharge physical exam was silent for evidence of a low back condition, and there was no was no evidence of a chronic back condition within one year of military service or till many years (17 years) after military discharge.  The physician also stated that the medical records available for review "showed no supporting evidence to support" the medical opinions provided by N.O., M.D.

The Board notes that special consideration is attend the cases of combat Veterans. For any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in service satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there was no official record of such incurrence in service.  To that end, every reasonable doubt is resolved in favor of the Veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 1154 (2014).  

The Board, however, does not find that the credible evidence of record indicates that the Veteran suffered an injury to his low back during combat.  The only evidence of record suggesting that the Veteran has a low back disability due to an injury sustained during combat is the statement of the appellant, in April 2016, that the Veteran "participated in combat operations in Vietnam, and that because of his actions in Vietnam he suffered many disabilities."  While the appellant is competent to report statements reported to her by the Veteran, the Board does not find this statement to be credible.  See Layno, 6 Vet. App. at 470; see also Caluza, 7 Vet. App. at 498.  The Board notes that the evidence of record does not support that the Veteran served in combat in Vietnam.  The Veteran did not serve during the Vietnam Conflict (February 1961 - May 1975).  Also, his DD-214s and all other service records do not indicate that the Veteran was ever in the Republic of Vietnam and do not otherwise suggest that he served in combat.  Additionally, on the Veteran's application for service connection in September 2006, the Veteran specifically noted that he did not serve in Vietnam and during his VA examination in 2007 he did not mention suffering a back injury in relation to serving in combat.  Based upon the totality of the evidence, the Board finds that the Veteran did not sustain a back injury during combat in Vietnam; therefore, consideration of 38 U.S.C. § 1154 in not warranted in this case.  

Also, the Board finds the opinion of the May 2016 VA physician to be of greater probative value than the opinion provided by N.O., M.D.  First, the Board notes that it is unclear what medical evidence was reviewed by N.O., M.D. in preparation of the medical opinion provided.  Specifically, the N.O., M.D. opinion does not discuss either the Veteran's normal examination upon entrance into his second period of service in December 1985 or the normal examination at separation from service in February 1990.  The opinion also does not discuss the intervening work injury that the Veteran reported during his 2007 VA examination that required a CT scan of the lumbar spine and revealed discogenic disease.  As the May 2016 physician, specifically noted review of the Veteran's claims file, and noted these significant evaluations of record, the Board gives greater probative weight to the opinion of the May 2016 VA physician.  

As the competent evidence of record weighs against the Veteran's assertion that his low back disability either began during, or was due to, either of his periods of active service, the Board finds that service connection for a low back disability is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2014); Gilbert, 1 Vet. App. at 55 (1990).

Service Connection for an Acquired Psychiatric Disorder

In September 2006 and December 2010, the Veteran also asserted that he developed a psychiatric disability as a result of his active service.  

Unfortunately, prior to the Veteran's death, he did not provide a statement to specifically explain why he felt that he had a psychiatric disability due to his period of service.  The Board notes that he did characterize his claim as a claim specifically for service-connection for posttraumatic stress disorder. 

He also submitted the medical opinion of N.O., M.D. in 2010.  The opinion stated that the Veteran's back symptoms resulted in a restriction of his daily activities and social functioning.  It noted that the Veteran's back pain was constant and tolerating the pain was a problem for him.  N.O., M.D. stated that as a consequence, the Veteran had marked decreased interest and pleasure in most activities and that he presented with frustration, anxiety, irritability, and fatigue or low energy nearly every day.  Based upon these findings, N.O., M.D. opined that it was more probable than not that the Veteran's nervous problems were service connected secondary to his duties while on active service.

Records from the Veteran's application for Social Security disability benefits include treatment records from the San Juan Capestrano Hospital in December 2004.  A discharge summary states that the Veteran had been diagnosed with bipolar disorder with severe depression.  The Veteran denied any history of mental health treatment.  On December 28, 2004, he was diagnosed with "major depression according with unique episode."

In July 2016, a VA physician provided a medical opinion regarding the etiology of any psychiatric disorders that the Veteran had during the appeal period.  The physician opined that it was less likely than not that the Veteran's psychiatric symptoms, including psychosis, were acquired during his military service or within one year after discharge.  The physician noted that a review of patient's records shows that his first signs of Bipolar Disorder and psychotic symptoms appeared in late 2004/early 2005, much greater than one year following discharge in the 1990s.  Further, the physician stated that there was no evidence in VBMS to support N.O., M.D.'s suggestion that the Veteran's Bipolar Disorder was related to his service or within one year post service.

Upon reviewing the evidence of record, the Board finds that the evidence weighs against service connection for an acquired psychiatric disorder, to include a bipolar disorder and PTSD.  

With regard to entitlement to service connection for PTSD, the Board notes that the Veteran did not have a current diagnosis of PTSD during the appeal period and no medical opinion has been provided providing a link between a diagnosis of PTSD and any period of the Veteran's active service. The Veteran's Social Security records and his VA treatment records do not provide a diagnosis of PTSD during the appeal period.  Further, the opinion provided by N.O., M.D. states that the Veteran has a diagnosis of bipolar disorder.  The 2016 physician also did not find that the Veteran had a diagnosis of PTSD; accordingly, as the Veteran did not have a current diagnosis of PTSD during the appeal period service connection for PTSD must be denied.  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, the Board finds that the evidence weighs against finding that the Veteran's bipolar disorder or major depression were related to his period of active service.  
The Board finds the opinion of the 2016 physician to outweigh the opinion of N.O., M.D.  The 2016 physician cites review of the Veteran's medical records, including his psychiatric treatment that began after an episode that occurred at his work in 2004 (many years after his separation from service).  The 2016 physician stated that these records did not support that the Veteran's psychiatric disorder was due to "stress from his in service duties" or was otherwise due to either period of his active service.  

While N.O., M.D. states that that it was more probable than not that the Veteran's nervous problems were due to his duties while on active service, the physician supported this claim largely by citing the Veteran's limitations caused by the Veteran's back problem.  The opinion stated that the Veteran's back symptoms resulted in a restriction of his daily activities and social functioning.  It noted that the Veteran's back pain was constant and tolerating the pain was a problem for him. N.O., M.D. stated that as a consequence, the Veteran had marked decreased interest and pleasure in most activities and that he presented with frustration, anxiety, irritability, and fatigue or low energy nearly every day.  While it is possible that the Veteran's depression was caused or aggravated by his low back pain, the Veteran was not service-connected for a low back disability; therefore, service connection as secondary to his low back pain is not available.  See 38 C.F.R. § 3.310 (2017).   

As the competent evidence of record weighs against the Veteran's assertion that he suffered from a psychiatric disability, to include bipolar disorder or PTSD, as due to his active service, the Board finds that service connection for an acquired psychiatric disability is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2014); Gilbert, 1 Vet. App. at 55 (1990).

Service Connection for Radiculopathy 

In December 2010, the Veteran also filed for service connection for radiculopathy of the upper extremities and right lower extremity.  

The May 2016 VA physician opined that the Veteran did not have radiculopathy of the upper extremities and right lower extremity during the appeal period.  The physician noted that the Veteran's medical records did not provide a diagnosis of radiculopathy of the Veteran's extremities during the appeal period.  The physician specifically noted a VA treatment record from October 17, 2008 that stated that the Veteran was seen for chronic low back pain, non-radicular.  The note also stated that, despite MRI evidence of lateral disc protrusion, there was no evidence of radiculopathy.  As the Veteran did not have a diagnosis of radiculopathy of the upper extremities and right lower extremity during the appeal period, service connection must be denied.  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that, even if it were determined that the Veteran had radiculopathy during the appeal period; the evidence of record indicates that it would have been secondary to one of the Veteran's nonservice-connected disabilities.  The opinion of N.O., M.D. states that back conditions such as the Veteran's bulging discs and disc herniation can cause radiculopathy and neuropathy.  As will be discussed below, the 2016 physician opined that the Veteran's symptoms of numbness in his extremities were likely due to his nonservice-connected diabetes mellitus.  As each competent medical opinion of record indicates that the Veteran's symptoms were due to nonservice-connected disabilities, service connection for radiculopathy of the upper extremities and right lower extremity would not be warranted on a secondary basis.  See 38 C.F.R. § 3.310 (2017).   

As the competent evidence of record weighs against the Veteran's claim, the Board finds that service connection for radiculopathy of the upper extremities and right lower extremity is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2014); Gilbert, 1 Vet. App. at 55 (1990).


Service Connection for Neuropathy 

In December 2010, the Veteran also filed for service connection for neuropathy of the bilateral upper extremities and the bilateral lower extremities.  Unfortunately, the Board finds that evidence of record does not warrant service connection for the Veteran's neuropathy. 

The competent medical evidence of record does not a support finding that the Veteran's neuropathy is related to either period of the Veteran's active service.

The May 2016 VA physician opined that the Veteran's neuropathy was due to his non-service connected diabetes mellitus.  Alternatively, the opinion of N.O., M.D. states that back conditions such as the Veteran's bulging discs and disc herniation can cause neuropathy.  As the Veteran's diabetes and his back problems are not service connected, service connection for neuropathy of the bilateral upper extremities and the bilateral lower extremities is not warranted on a secondary basis.  See 38 C.F.R. § 3.310 (2017).   

As the competent evidence of record weighs against the Veteran's claim, the Board finds that service connection for neuropathy of the upper and lower extremities is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2014); Gilbert, 1 Vet. App. at 55 (1990).

Entitlement to a TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16 (a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is not service-connected for any disability.  As such, the Veteran's service-connected disabilities did not result in his unemployability.  Consequently, a TDIU is not warranted, and the claim must be denied.  38 C.F.R. § 4.16.  

Special Monthly Compensation

The Veteran has also appealed a claim of entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound.

Under 38 U.S.C. § 1114 (l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  Special monthly compensation benefits by reason of being housebound are payable under 38 U.S.C. § 1114 (s) if the Veteran has a single disability rated as 100 percent disabling, and has either an additional service-connected disability or disabilities independently ratable at 60 percent or more, or is "permanently housebound" by reason of service-connected disability or disabilities. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

It is clear from the evidence that the Veteran prior to his death did require the regular aid and attendance of another person.  N.O., M.D.'s statement from December 2010 stated that the Veteran was incapacitated and bedridden due to his disabilities.  The evidence also indicates the Veteran was frequently hospitalized during the appeal period.  

Unfortunately, the Veteran was not eligible for special monthly compensation due either to the need for aid and attendance or due to being housebound because he was not service-connected for any disabilities.  As the Veteran was not service-connected for any disabilities during the appeal period, this claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board notes that even if it were to construe the Veteran's claim as one of entitlement to nonservice-connected pension with the need for aid and attendance, the record already clearly indicates that the Veteran would not be eligible for this benefit, as he did not serve for 90 days or more during a period of war or within the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.2 (f) (2017) (The "Vietnam era" begins on February 28, 1961 and ends on May 7, 1975 for veterans who served in the Republic of Vietnam during that period, and begins on August 5, 1964 and ends on May 7, 1975 in all other cases.); see also 38 U.S.C. § 1521(j) (2014); 38 C.F.R. § 3.3 (a)(3) (2017).  The Board, therefore, finds that while the Veteran did not specifically claim entitlement to nonservice-connected pension, it would also not benefit his appeal to recharacterize his claim as one encompassing a claim for pension.  As this claim must be denied as a matter of law, the benefit of the doubt doctrine is not for application.  See Sabonis, 6 Vet. App. at 430.

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  The Board finds that evidence of record indicates that the duty to notify has been satisfied. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

The Board also finds that the duty to assist has been met.  The claims file includes the Veteran's available service treatment records, service personnel records, available private treatment records, VA medical treatment records, and Social Security Administration records have been obtained.  The appellant has not identified any additional outstanding evidence that should be obtained and submitted a statement in April 2016 that she had provided all the information she could regarding her late husband's claims.   

The Board finds that the VA medical examinations and medical opinions of record are adequate to adjudicate the issues remaining on appeal.  The examination reports reflect review of the claims file, discuss the relevant evidence of record, and address the contentions of the Veteran and the appellant.  Therefore, Board finds that the duty to assist does not warrant obtaining new medical opinion to resolve the issues on appeal. 

The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Accordingly, the Board finds that the duty to assist has been fulfilled.  38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disorder, including as secondary to a low back disability, is denied.

Service connection for radiculopathy of the upper extremities and right lower extremity, including as secondary to a low back disability, is denied.

Service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to diabetes mellitus, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.

Entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


